 

[.eo Shalit, Esq.

April 16, 2019

Hon. Kenneth Karas

United States District Court
Southern District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Rephen v. Abikzer, et al
Case: 7:19-cv~0()469

Dear Hon. Karas,

In compliance With Court’s Order dated April 9, 2019, Defendants’ respond to
Plaintiff’s Opposition as folloWs:

The Arbitration Clause in question makes clear that “any disputes arising out of
this Agreement shall be resolved through binding arbitration only.” [Plaintiff Papers Page
5, Paragraph 7]. In fact, the Contract states that “arbitation shall be governed by the sub-
stantive laws of the State of New York, and New York County, Which shall be the sole
and exclusive venue for such arbitration, and such arbitration shall be the sole and ex-
clusive forum for the parties to resolve any dispute arising out of this Agreement.”
Ia'.

The legal determination of Whether the Arbitration Clause applies to Batel Abikz-
er, in an individual capacity, is properly resolved in arbitration because it too involves a

legal question arising out of the subject Contract. Thus, it is governed by the Arbitration

 

Leo Shalit, l€sq. 565 Plandonle Road, Suil.e 9 Manhassel., New York 11030 646.957.0009

 

 

Leo Shalit, Esq.

Clause. Furthermore, the entire case should be determined in one proceeding to assist the
Trier of Fact and to conserve resources The Arbitration Clause was a material term of the
Contract and “represents the entire agreement between the parties related to maters con-
templated by this Agreement.” [Plaintiff Papers Page 6, Paragraph 9]. Arbitration is the
proper forum for this matter.

The Subpoena should be quashed because Plaintiff is not entitled to discovery
through this action because it is filed in the Wrong venue. All issues concerning this dis-
pute, including the scope of discovery, if any, must be resolved in Arbitration.

The subpoena is over broad because it seeks all bank statements in the name of
Defendant Falcon. Use of the term “all” shows no effort to restrict the subpoena to the
pertinent records from the pertinent time period. There is no basis alleged for unrestricted
bank records and Plaintiff’ s claim for fraud does not allow him to expand the scope of
relevance The subpoenas should quashed or modified, as determined by the Court.

Furthermore, the Complaint [and Supplemental Complaint] allege various causes
of action, including Breach of Contract and Fraud. The causes of action are all based on-
Defendants’ alleged failure to honor the terms of the Contract. The Fraud claims should

not survive because the Complaint fails to state specific facts to supporting claims for

 

Lco Shalit, Esq. 565 Plandome lload, Su ite 9 l\/lanl\assct, New York 11030 646.957.0009

 

 

Leo Shalil., Esq.

fraudulent intent. See Coppola v. Applz'ed Electric Corp, 732 NYS 402 (Isr Dept, 201])
(Plaintiff’s fraud claim, based on the allegation the Defendant. . .harbored the undisclosed
intention from the outset to never comply with the parties’ agreement, was properly dis-
missed as merely duplicative of his breach of contract cause of action.) Plaintiff’s claim
for Fraud is further deficient as it is based purely on conclusory allegations Thus, Plain-
tiff fails to meet their obligation of pleading fraud with specificity Monaco v. New York
Universily Medz'cal Cente); 623 NYSZd 5 68 (]st Dept. 1995); See also CPLR 301 6(17).

The remaining causes of action should be dismissed as they allege no independent
facts sufficient to give rise to tort liability, and are nothing more than a restatement of the
prior breach of contract claim. See Stone Commercz'al Brokerage, Inc v. Orgam`cd Inc,
2004 WL 51097]5 (NY Counly Supreme 2004).

Defendants requests an In-Person and Discovery Conference at a time and date

convenient for the Court.

   

Yours truly,

Leo Shalit, Esq.

 

l 100 Shalit, Esq. 565 Plandome Road, Suite 9 l\"[anhasset, New York 11030 646.957.00()9

 

